HENDRY, Chief Judge.
The amended complaint filed by the appellant, Elias M. Loew, presented two counts, the first for declaratory relief and the second a petition for writ of cer-tiorari to review an order of the Dade County Board of Rules and Appeals.
 The court below in an amended order dismissed the first count on the ground that it is improper for said count to be joined in the same cause with a petition for certiorari. The second count was also dismissed after the court found that it failed to make a prima facie showing of deviation by the Board from the essential requirements of law. The court went on to state that it had examined the exhibits and transcript of the Board’s proceedings and found competent substantial evidence to support the decision of the Board.
Count one of the complaint was properly dismissed.1
On the record before it the lower court correctly determined that the conclusions of the Board were supported by competent substantial evidence. We have thoroughly examined all of the points presented on appeal and determined that no reversible error has been demonstrated.2 Accordingly, the order appealed is affirmed.
Affirmed.

. Carol City Utilities, Inc. v. Dade County, Fla.App.1962, 143. So.2d 828; Bloomfield v. Mayo, Fla.App.1960, 119 So.2d 417.


. Morris v. City of Hialeah, Fla.App.1962, 140 So.2d 615.